DETAILED ACTION
Response to Amendment
The Amendment filed June 9, 2022 has been entered. Claims 1 – 20 are pending in the application with claims 13 – 20 being withdrawn.
Claim Objections
Claims 1 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 4: “the cup seal” should read --the unitary cup seal--.
Claim 1, line 4: “abut” should read --abut--. This phrase was newly introduced in the claim and the underline underneath this phrase is missing.
Claim 13, line 1: the status identifier of the claim is incorrect. “(Currently Amended)” should read --(Withdrawn – Currently Amended)--. Please note, that claims 13 – 20 belong to the non-elected species.
Claims 14 – 20, line 1: the status identifier of the claims is incorrect. “(Original)” should read --(Withdrawn)--. Please note, that claims 13 – 20 belong to the non-elected species.
Claims 2 – 12 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the inner wall and the outer wall abut the lip of the channel” in line 5. In fig. 1B, the lip is 122 and in fig. 2C, inner wall is 204 and outer wall is 202. Neither the figures nor the originally filed specification show or recite the above claimed feature. This limitation is thus a new matter. 
Claims 2 – 12 are rejected for being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the inner wall and the outer wall abut the lip of the channel” in line 5. In fig. 1B, the lip is 122 and in fig. 2C, inner wall is 204 and outer wall is 202. Both of these walls are the walls in radial direction. It is unclear as to how these claimed walls abut the lip 122 (shown in figs. 1A and 1B). The claim is examined as best understood by the examiner. 
Claims 2 – 12 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue, Hiroshi (US 2006/0104843 – herein after Inoue).
In reference to claim 1, Inoue discloses a high-pressure fluid system (see fig. 9) comprising: 
a pump body (32) including a channel (defined by 32a) adapted to receive a fluid (in chamber 33) and a plunger (42), wherein the channel is configured to include a lip (see fig. A below) at which an inner diameter of the channel increases; 
(in fig. 4/9) a unitary cup seal (572; cup seal = a seal with cup-shaped profile) including a seal cavity (space in which 571 is present), wherein the unitary cup seal (572) has an inner wall (inner circumferential wall) and an outer wall (outer circumferential wall), wherein the inner wall and the outer wall abut the lip of the channel [as seen in fig. A below: top edge of the asserted inner wall and top edge of the asserted outer wall abuts the lip]; and 
an insert (571) positioned within the seal cavity of the unitary cup seal.

    PNG
    media_image1.png
    825
    804
    media_image1.png
    Greyscale

Fig. A: Edited fig. 9 of Inoue to show claim interpretation.
In reference to claim 4, Inoue discloses the high-pressure fluid system, wherein (as seen in fig. A above) the channel is constructed to include a ninety degree angle at the lip.
In reference to claim 6, Inoue discloses the high-pressure fluid system, wherein (as seen in fig. A above) wherein the insert (571) is an o-ring (see ¶57-¶58).
In reference to claim 11, Inoue discloses the high-pressure fluid system, wherein the insert (571) is constructed from an elastomer, a plastic, or a metal (see ¶57-¶58: 571 similarly to 471 is a rubber sealing member, i.e., an elastomer).
Claims 1, 4 – 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjostedt, Carl-Goran (US 4,832,352 – herein after Sjostedt).
In reference to claim 1, Sjostedt discloses a high-pressure fluid system comprising (in disclosed figure): 
a pump body (3) including a channel adapted to receive a fluid (gas) and a plunger (piston rod), wherein the channel is configured to include a lip (see fig. B below) at which an inner diameter of the channel increases; 
a unitary cup seal (13) including a seal cavity (space/cavity of the seal 17 around the L-shaped wall portion of the cup seal 13; see solid lines in fig. B below), wherein the cup seal has an inner wall (see fig. B below: this wall is a wall in axial direction) and an outer wall (see fig. B below: this wall is an outer circumferential wall), wherein the inner wall and the outer wall (top edge of the asserted outer wall) abut the lip of the channel; and 
an insert (17) positioned within the seal cavity of the unitary cup seal.

    PNG
    media_image2.png
    764
    817
    media_image2.png
    Greyscale

Fig. B: Edited fig. of Sjostedt to show claim interpretation.
In reference to claim 4, Sjostedt discloses the high-pressure fluid system, wherein (as seen in fig. B above) the channel is constructed to include a ninety degree angle at the lip.
In reference to claim 5, Sjostedt discloses the high-pressure fluid system, wherein the plunger (piston rod) includes an outer diameter between about 7/16 inches (1.11 cm) to about 3 inches (7.62 cm) [see col. 3, line 1: piston rod is of 12mm diameter; 12mm = 0.47 inches which is between the claimed range].
In reference to claim 6, Sjostedt discloses the high-pressure fluid system, wherein (as seen in fig. B above) wherein the insert (17) is an o-ring (see col. 2, line 34).
In reference to claim 11, Sjostedt discloses the high-pressure fluid system, wherein the insert (17) is constructed from an elastomer, a plastic, or a metal (O-ring 17 itself is an elastomer by nature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zelechonok, Yury (US 9,243,629 – herein after Zelechonok) in view of Hi Tech Seals (U-cup selection guide – herein after Hitechseals).
In reference to claim 1, Zelechonok teaches a high-pressure fluid system (10, in fig. 2) comprising: 
a pump body (13) including a channel adapted to receive a fluid (from chamber 26 or 69) and a plunger (35/69), wherein the channel is configured to include a lip (see fig. C below) at which an inner diameter of the channel increases; 
a unitary cup seal (38/72) including a seal cavity, wherein the cup seal has an inner wall (inner circumferential wall) and an outer wall (outer circumferential wall), and wherein the inner wall and the outer wall abut the lip of the channel [right edge of the asserted inner wall and right edge of the asserted outer wall abuts the lip].

    PNG
    media_image3.png
    866
    612
    media_image3.png
    Greyscale

Fig. C: Edited fig. 2 of Zelechonok to show claim interpretation.
Zelechonok remains silent on an insert positioned within the seal cavity of the unitary cup seal.
However, Hitechseals teaches (see schematics and disclosure on page 3) a cup seal including a seal cavity, wherein an insert (O-ring) is positioned within the seal cavity of the cup seal.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic cup seal in Zelechonok for a cup seal with an insert as taught by Hitechseals in order to obtain the predictable result of preventing the fluid leakage from the pump chamber, as recognized by Zelechonok (see col. 3, lines 48-50). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, using the cup seal with insert as taught by Hitechseals provides the advantages of improved sealing performance, high sealing force at low pressure and longer life expectancy, as recognized by Hitechseals (see disclosure on page 1, under introduction).
In reference to claim 2, Zelechonok teaches the high-pressure fluid system, wherein the pump body is configured to withstand a fluid pressure equal to or greater than 5,000 psi (see col. 1, lines 10-12 or col. 6, line 10).
In reference to claim 3, Zelechonok teaches the high-pressure fluid system, wherein the pump body is configured to withstand a fluid pressure between 5,000 psi and 50,000 psi (see col. 1, lines 10-12 or col. 6, line 10).
In reference to claim 4, Zelechonok teaches the high-pressure fluid system, wherein the channel is constructed to include a ninety degree angle at the lip.
In reference to claim 6, Zelechonok, as modified, teaches the high-pressure fluid system, wherein the insert (of Hitechseals) is an o-ring.
In reference to claim 7, Zelechonok, as modified, remains silent on wherein the cup seal (of Hitechseals) is constructed such that, without the insert positioned within the seal cavity, an empty volume of the seal cavity is equal to or greater than about 0.5 cubic inches (8.19 cubic cm).
However, Hitechseals teaches the guideline for selection of a seal (on pages 2, 5 and 6). Furthermore, as seen in the schematic drawings (on page 2), an empty volume of the seal cavity is dependent on the sizing of the lips in the cup seal which in turn affects the sealing performance or the leakage control.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have construct the cup seal of Hitechseals with a suitable empty volume of the seal cavity in the modified high-pressure fluid system of Zelechonok in order to meet the desired sealing performance or desired leakage control. The specific range of the empty volume of the seal cavity recited in the claim (equal to or greater than about 0.5 cubic inches) would have been recognized by one of ordinary skill in the art before the effective filing date of the invention as a matter of design choice. Furthermore, there are no indications in the disclosure as filed that the claimed range is any way unique or produces unexpected results. In fact, applicant’s own disclosure recites (see ¶40): “A cup seal 114 of a different size may have a different empty seal cavity volume 200 with and without an insert”. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 8, Zelechonok, as modified, the high-pressure fluid system, wherein the cup seal and the insert are configured such that, with the insert positioned within the seal cavity, an empty volume of the seal cavity is insufficient for gas (i.e. “a fluid” in chamber 60 or 26) to accumulate in sufficient volume to auto-ignite (“auto ignite” means to cause damage to the seal) [the cup seal with insert of Hitechseals is capable of having the claimed feature; see fig. C above: the size/volume of the asserted “space” decreases when the cup seal with insert is provided in place of 38/72; thus there is less space for fluid to get accumulated].
In reference to claim 9, Zelechonok, as modified, remains silent on wherein with the insert positioned within the seal cavity the empty volume of the seal cavity is equal to or less than 0.04 cubic inches (0.65 cubic cm).
However, Hitechseals teaches the guideline for selection of a seal (on pages 2, 5 and 6). Furthermore, as seen in the schematic drawings (on page 2), an empty volume of the seal cavity is dependent on the sizing of the lips in the cup seal which in turn affects the sealing performance or the leakage control. The insertion of O-ring into the seal cavity thus inherently reduces the empty volume of the seal cavity (as seen in schematics of the seal shown on pages 3, 5, 6).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have construct the cup seal of Hitechseals with a suitable empty volume of the seal cavity in the modified high-pressure fluid system of Zelechonok in order to meet the desired sealing performance or desired leakage control. The specific range of the empty volume of the seal cavity recited in the claim (equal to or less than 0.04 cubic inches) would have been recognized by one of ordinary skill in the art before the effective filing date of the invention as a matter of design choice. Furthermore, there are no indications in the disclosure as filed that the claimed range is any way unique or produces unexpected results. In fact, applicant’s own disclosure recites (see ¶40): “A cup seal 114 of a different size may have a different empty seal cavity volume 200 with and without an insert”. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 10, Zelechonok, as modified, teaches the high-pressure fluid system, comprising (see fig. C above): the channel, a fluid volume within the channel, and the insert positioned within the seal cavity of the cup seal (of Hitechseals).
Zelechonok, as modified, remains silent on wherein the channel has a diameter between about 7/16 inches (1.11 cm) to about 3 inches (7.62 cm), wherein a fluid volume within the channel is between about 0.1 cubic inches (1.64 cubic cm) and 70 cubic inches (1,147 cubic cm), and wherein with the insert positioned within the seal cavity the empty volume of the seal cavity is equal to or less than 0.04 cubic inches (0.65 cubic cm)
However, Hitechseals teaches the guideline for selection of a seal (on pages 2, 5 and 6). Furthermore, as seen in the schematic drawings (on page 2), an empty volume of the seal cavity is dependent on the sizing of the lips in the cup seal which in turn affects the sealing performance or the leakage control. The insertion of O-ring into the seal cavity thus inherently reduces the empty volume of the seal cavity (as seen in schematics of the seal shown on pages 3, 5, 6). The seal is further dimensioned/designed based on other factors such as “gland depth”, “gland width”, “groove diameter”, and “rod diameter” (see fig. under “rod gland” on page 6). The fluid volume within a channel is dependent on the rod/plunger diameter.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have construct the cup seal of Hitechseals with a suitable claimed volume features in the modified high-pressure fluid system of Zelechonok in order to meet the desired sealing performance or desired leakage control. The specific range of a fluid volume within the channel (between about 0.1 cubic inches and 70 cubic inches) and the empty volume of the seal cavity recited in the claim (equal to or less than 0.04 cubic inches) would have been recognized by one of ordinary skill in the art before the effective filing date of the invention as a matter of design choice. Furthermore, there are no indications in the disclosure as filed that the claimed range is any way unique or produces unexpected results. In fact, applicant’s own disclosure recites (see ¶40): “It should be appreciated that the quantities in the above example are merely one example to demonstrate how the insert 116 of the provided system 100 reduces the empty seal cavity volume to help prevent auto-ignition. In other examples of the provided system 100, the plunger 104 may have other suitable diameters, which corresponds to a different correspondingly-sized cup seal 114 than the above example. A cup seal 114 of a different size may have a different empty seal cavity volume 200 with and without an insert”. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 11, Zelechonok, as modified, teaches the high-pressure fluid system, wherein the insert (of Hitechseals) is constructed from an elastomer, a plastic, or a metal (O-ring itself is an elastomer by nature).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Freudenthal, Merton (US 4,618,154 – herein after Freudenthal).
Inoue remains silent on the insert is constructed from Nitrile, EPDM, Fluoroelastomers, Neoprene, Ultra-high-molecular-weight polyethylene (UHMWPE), polyether ether ketone (PEEK), Polytetrafluoroethylene, Perfluoroelastomer, or silicone, or a combination thereof.
However, Freudenthal teaches a cup seal (10) with an insert (50) and wherein the insert is constructed from Nitrile (see col. 6, lines 37-41).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the insert in the pump of Inoue from Nitrile as taught by Freudenthal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see ¶45 of the filed disclosure, applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
The arguments filed June 9, 2022 have been fully considered.
Argument with respect to Muller: The argument is moot because this prior art is no longer relied upon in view of the amendment to claim 1.
Argument with respect to Sjostedt: The argument is moot because this prior art have been re-evaluated and reapplied to claim 1 is view of the amendment to claim 1. The phrase “unitary cup seal” has a new interpretation.
Arguments with respect to Zelechonok:
Applicant further submits that Zelechonok element 38, which the Office puts forward as a cup seal, is not identified as such in Zelechonok. Figures 2 to 4 of Zelechonok provide that the piston (34, 68) of the pump (22, 56) is supported by a bearing or sleeve (37, 71) carried by the case (24, 58) and a high-pressure seal (38, 72) carried by the pump head (25, 59) prevents fluid leakage from the pump chamber (26, 60). See column 3, lines 45-50 and column 5, lines 3-6 of Zelechonok. No further description of the high-pressure seal (38, 72) is provided. There is, more particularly, no written teaching or suggestion in Zelechonok that said high-pressure seal is a unitary cup-seal. The election of shading in Fig. C cannot provide basis for the interpretation that the seal (38) therein provides a “space” and thus that the seal is a cup seal. No detail on the form of the seal (38) can clearly and unambiguously be extracted from Figure 2, thereby reflecting in this Figure the failure of the description of Zelechonok to disclose any specific form of seal.
As per MPEP 2125(I): Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In Zelechonok, based on the structure of the high pressure seal 38 shown in fig. 2, one of ordinary skill in the art would understand this seal 38 as a unitary cup-seal (shape of the seal resembling to U Cup seals and solid black color indicating a unitary structure). 
Thus, this argument is not found to be persuasive.
The solid black in 38 is a void and the seal is the white dotted area. This is clear because the black area is present on both sides of the white area. Moreover, if the solid black area were actually an element it would be in violation of 37 CFR 1.84(m) which indicates that solid black shading should not be used for drawing of objects. The dotted area is clearly not meant to be void because it is shaded/dotted — it is the actual seal shown in the drawings.
The figures disclose lead lines. As per 37 CFR 1.84(q), “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.” Thus, if the solid black in 38 is a void and the seal is the white dotted area, then the lead line of reference numeral 38 should point/extend to the white dotted area. Furthermore, it is to be noted that the check valves (30a and 30b) are shown as solid black areas and downstream flow path (27b) & upstream flow path (27a) as white area. It is the lead lines corresponding to reference numerals that indicates the element (feature).
Furthermore, even if the drawings are considered to be in violation of 37 CFR 1.84(m), the violation does not limit the interpretation of the elements in the apparatus of the prior art of Zelechonok. 
As clearly seen in fig. 2, reference numeral “38” with lead line points to the solid black region. Thus, the solid black region is a seal 38 and not a void as applicant argues. 
Thus, this argument is not found to be persuasive.
Arguments with respect to the combination of Zelechonok and Hitechseals under 35 USC 103:
However, that contention is based upon the incorrect position that Zelechonok provides “a generic cup seal’. Given that Zelechonok does not disclose a seal providing a vacant seal cavity and does not, in fact, name any specific type of seal having utility in the fluid pump, the person of ordinary skill in the art, reading Zelechonok, has no apparent reason to consult Hitechseals. 
Same arguments as discussed above with respect to Zelechonok applies here as well. Thus, this argument is not found to be persuasive.
The Office says the combination would provide the predictable result of preventing the fluid leakage from the pump chamber. This reason is not sufficient to support a prima facie rejection because there is no indication that Zelechonok’s seals are at material risk of leakage. The Office also argues Hitechseals provides for improved sealing performance, high sealing force at low pressure and longer life expectancy. Zelechonok is a high pressure application. Accordingly, an ordinary artisan would not look to combine Hitechseals with Zelechonok, which is a high pressure application.
As disclosed by Zelechonok (see col. 3, lines 48-50), high pressure seal 38 prevents fluid leakage from the pump chamber 26. Using the loaded high pressure seal of Hitechseals in place of high pressure seal 38 would still achieve this objective of preventing the fluid leakage from the pump chamber 26 in Zelechonok.
Furthermore, it is acknowledged that Zelechonok is a high pressure application. However, the terms “high” and “low” are term of degree. Zelechonok discloses (in col. 1, lines 10-12) “In high pressure liquid chromatography (“HPLC”) systems, specialized pumps are used to produce fluid pressures in the range of 5000 to 6000 psi”. In this case high pressure is considered to be 6000 psi and low pressure is considered to be 5000 psi. 
It is to be noted that U-Cup of Hitechseals is “loaded” with an O-ring. The O-ring acts as an energizer while in low-pressure conditions and increases seal performance in higher pressure rod and piston systems.
Thus, this argument is not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746